DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 19 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: as explained in more detail below, the original claims are directed to a different, distinct, species (species II) than new claim 19 (species I), and it would be a search burden on Examiner to examine new claim 19.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 19 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
This application contains claims directed to the following patentably distinct species: 
Species I – display panel I – Figs. 4-8 – display panel having a cathode electrode with a fourth inclined surface contacting the third inclined surface of the bank layer, but lacking a portion of at least one of the first, second and third organic light emitting layers overlapping with a corresponding anode electrode is thicker than another portion of the at least one of the first, second and third organic light emitting layers overlapping with the third inclined surface of the bank layer
Species II – display panel II – Figs. 9-10 – display panel having a portion of at least one of the first, second and third organic light emitting layers overlapping with a corresponding anode electrode is thicker than another portion of the at least one of the first, second and third organic light emitting layers overlapping with the third inclined surface of the bank layer, but lacking a cathode electrode with a fourth inclined surface contacting the third inclined surface of the bank layer
The species are independent or distinct because Applicants have not shown an embodiment which combines all the species, therefore Examiner indicates that by Applicant's disclosure, each species is mutually exclusive. In addition, these species are not obvious variants of each other based on the current record, due to the mutually-exclusive characteristics italicized above.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require at least a different keyword search.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 24, 2020, and December 7, 2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Pub. No. 2018/0211979).
Regarding claim 13, Lee et al. teaches a display panel comprising: a substrate (Fig. 6, 50, ¶ [0051]) including first (Fig. 6, left), second (Fig. 6, middle) and third subpixels (Fig. 6, right); an overcoat layer (Fig. 6, 105/110, ¶¶ [0062] - [0063]) including a first inclined surface (Fig. 6, 120, ¶ [0063]) in at least one of the first, second and third subpixels; first (Fig. 6, 125 left, ¶ [0065]), second (Fig. 6, 125 middle, ¶ [0065]) and third anode electrodes (Fig. 6, 125 right, ¶ [0065]) corresponding to the first, second and third subpixels, respectively, wherein at least one of the first, second and third anode electrodes includes a second inclined surface (Fig. 6, ¶ [0065]) overlapping with the first inclined surface of the overcoat layer; first (Figs. 4 and 6, 1351/135/1355 left, ¶¶ [0075] – [0089]), second (Figs. 4 and 6, 1351/135/1355 middle, ¶¶ [0075] – [0089]) and third organic light emitting layers (Figs. 4 and 6, 1351/135/1355 right, ¶¶ [0075] – [0089]) disposed on the first, second and third anode electrodes, respectively; and a bank layer (Fig. 6, 130, ¶ [0070]) disposed on the overcoat layer, the bank layer including a third inclined surface (Fig. 6, ¶ [0072]) overlapping with both the first and second inclined surfaces of the overcoat layer and the at least one of the first, second and third anode electrodes, wherein at least one of the first, second and third inclined surfaces is configured to reflect light emitted from a corresponding one of the first, second and third organic light emitting layers (e.g., ¶ [0119]), and wherein a maximum thickness of the bank layer in an area between the third inclined surface in the third subpixel and the third anode electrode (Fig. 6, “a maximum thickness” measured vertically, above “θ1”, noting that within this defined region, Examiner is taking its maximum into account) is greater than both a maximum thickness of the bank layer in an area between the third inclined surface in the first subpixel and the first anode electrode (Fig. 6, “a maximum thickness” measured vertically, to the right of “θ1”, noting that within this defined region, Examiner is taking its maximum into account), and a thickness of the bank layer in an area between the third inclined surface in the second subpixel and the second anode electrode (Fig. 6, “a maximum thickness” measured vertically, to the right of “θ1”, noting that within this defined region, Examiner is taking its maximum into account).
Regarding claim 15, Lee et al. teaches a display panel wherein the first (Fig. 6, 120, ¶ [0063]), second (Fig. 6, ¶ [0065]) and third inclined surfaces (Fig. 6, ¶ [0072]) in the first (Fig. 6, left) and second subpixels (Fig. 6, middle) are parallel to each other, and wherein the overcoat layer (Fig. 6, 105/110, ¶¶ [0062] - [0063])) and the third anode electrode (Fig. 6, 125 right, ¶ [0065]) are flat in an area overlapping with the third inclined surface in the third subpixel (Fig. 6, “area” to the right of “θ1”, where top surface of 105 is flat and 125 is flat).
Regarding claim 16, Lee et al. teaches a display panel further comprising: a first light emitting area (Fig. 6, thick arrows pointing up) and a second light emitting area (Fig. 6, smaller arrows pointing left and up) in the first subpixel (Fig. 6, left); a first light emitting area (Fig. 6, thick arrows pointing up) and a second light emitting area (Fig. 6, smaller arrows pointing left and  in second subpixel (Fig. 6, middle); and a first light emitting area (Fig. 6, thick arrows pointing up) in the third subpixel, wherein the first light emitting areas in the first, second and third subpixels overlap with the first (Figs. 4 and 6, 1351/135/1355 left, ¶¶ [0075] – [0089]), second (Figs. 4 and 6, 1351/135/1355 middle, ¶¶ [0075] – [0089]) and third organic light emitting layers (Figs. 4 and 6, 1351/135/1355 right, ¶¶ [0075] – [0089]), respectively, and wherein the second light emitting areas in the first and second subpixels overlap with the first (Fig. 6, 120, ¶ [0063]), second (Fig. 6, ¶ [0065]) and third inclined surfaces (Fig. 6, ¶ [0072]) in the first and second subpixels, respectively.
Regarding claim 17, Lee et al. teaches a display panel wherein the second light emitting area (Fig. 6, smaller arrows pointing left and up) in the first subpixel (Fig. 6, left) emits a different color (Fig. 6, inherent, since is the same structure and materials as disclosed by Applicant) than the first light emitting area (Fig. 6, thick arrows pointing up) in the first subpixel.
Regarding claim 20, Lee et al. teaches a display panel comprising: a substrate (Fig. 6, 50, ¶ [0051]) including first (Fig. 6, left), second (Fig. 6, middle) and third subpixels (Fig. 6, right); an overcoat layer (Fig. 6, 105/110, ¶¶ [0062] - [0063]) including a first inclined surface (Fig. 6, 120, ¶ [0063]) in at least one of the first, second and third subpixels; first (Fig. 6, 125 left, ¶ [0065]), second (Fig. 6, 125 middle, ¶ [0065]) and third anode electrodes (Fig. 6, 125 right, ¶ [0065]) corresponding to the first, second and third subpixels, respectively, wherein at least one of the first, second and third anode electrodes includes a second inclined surface (Fig. 6, ¶ [0065]) overlapping with the first inclined surface of the overcoat layer; first (Figs. 4 and 6, 1351/135/1355 left, ¶¶ [0075] – [0089]), second (Figs. 4 and 6, 1351/135/1355 middle, ¶¶ [0075] – [0089]) and third organic light emitting layers (Figs. 4 and 6, 1351/135/1355 right, ¶¶ [0075] – [0089]) disposed on the first, second and third anode electrodes, respectively; and a bank layer (Fig. 6, 130, ¶ [0070]) disposed on the overcoat layer, the bank layer including a third inclined surface (Fig. 6, ¶ [0072]) overlapping with both the first and second inclined surfaces of the overcoat layer and the at least one of the first, second and third anode electrodes, wherein at least one of the first, second and third inclined surfaces is configured to reflect light emitted from a corresponding one of the first, second and third organic light emitting layers (e.g., ¶ [0119]), wherein the bank layer (Fig. 6, 130, ¶ [0070]) having an opening area (Fig. 6) further defines an open area (Fig. 6, 132, ¶ [0072]) and a non-opening area (Fig. 6) of the display panel, the opening area of the display panel corresponding to the open area of the bank layer (Fig. 6), and wherein at least one of the first (Fig. 6, left), second (Fig. 6, middle) and third subpixels (Fig. 6, right) including the first inclined surface (Fig. 6, 120, ¶ [0063]) of the overcoat layer further includes: a first light emitting area (Fig. 6, thick arrows pointing up) having a shape corresponding to a shape of the opening area (Fig. 6, inherent) of the display panel; a second light emitting area (Fig. 6, smaller arrows pointing left and up) having a shape corresponding to an edge of the first light emitting area (Fig. 6, inherent, since is the same structure and materials as disclosed by Applicant), and not overlapping with the first light emitting area (Fig. 6); a first non-light emitting area dividing the second light emitting area of each subpixel(Fig. 6, inherent, since is the same structure and materials as disclosed by Applicant), and a second non-light emitting area (Fig. 6, inherent, since is the same structure and materials as disclosed by Applicant) dividing the first light emitting area and the second light emitting area.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. No. 2018/0211979).
Regarding claim 1, Lee et al. teaches a display panel comprising: a substrate (Fig. 6, 50, ¶ [0051]) including first (Fig. 6, left), second (Fig. 6, middle) and third subpixels (Fig. 6, right); an overcoat layer (Fig. 6, 110, ¶ [0063]) including a first inclined surface (Fig. 6, 120, ¶ [0063]) in at least one of the first, second and third subpixels; first (Fig. 6, 125 left, ¶ [0065]), second (Fig. 6, 125 middle, ¶ [0065]) and third anode electrodes (Fig. 6, 125 right, ¶ [0065]) corresponding to the first, second and third subpixels, respectively, wherein at least one of the first, second and third anode electrodes includes a second inclined surface (Fig. 6, ¶ [0065]) overlapping with the first inclined surface of the overcoat layer; first (Figs. 4 and 6, 1351/135/1355 left, ¶¶ [0075] – [0089]), second (Figs. 4 and 6, 1351/135/1355 middle, ¶¶ [0075] – [0089]) and third organic light emitting layers (Figs. 4 and 6, 1351/135/1355 right, ¶¶ [0075] – [0089]) disposed on the first, second and third anode electrodes, respectively; and a bank layer (Fig. 6, 130, ¶ [0070]) disposed on the overcoat layer, the bank layer including a third inclined surface (Fig. 6, ¶ [0072]) overlapping with both the first and second inclined surfaces of the overcoat layer and the at least one of the first, second and third anode electrodes, wherein at least one of the first, second and third inclined surfaces is configured to reflect light emitted from a corresponding one of the first, second and third organic light emitting layers (e.g., ¶ [0119]).
Lee et al. fails to teach explicitly a display panel wherein a distance between the second inclined surface (Fig. 6, ¶ [0065]) of the at least one of the first (Fig. 6, 125 left, ¶ [0065]), second (Fig. 6, 125 middle, ¶ [0065]) and third anode electrodes (Fig. 6, 125 right, ¶ [0065]) and the third inclined surface (Fig. 6, ¶ [0072]) of the bank layer (Fig. 6, 130, ¶ [0070]) is in a range of approximately 0.1μm to 3.2μm, and wherein a height of the first inclined surface of the overcoat layer is in a range of approximately 0.7μm to 10μm. However, it would have been an obvious matter of choice to one having ordinary skill in the art before the effective filing date of the invention form the structure of Lee et al. into the claimed dimensions, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). One would have been motivated to size the structure into the claimed ranges based on the desired resolution of the display panel, as merely one example.
Regarding claim 2, Lee et al. teaches a display panel wherein an angle between the first inclined surface (Fig. 6, 120, ¶ [0063]) of the overcoat layer (Fig. 6, 110, ¶ [0063]) and an imaginary line overlapping with and parallel to a lower surface of the corresponding one of the first (Figs. 4 and 6, 1351/135/1355 left, ¶¶ [0075] – [0089]), second (Figs. 4 and 6, 1351/135/1355 middle, ¶¶ [0075] – [0089]) and third organic light emitting layers (Figs. 4 and 6, 1351/135/1355 right, ¶¶ [0075] – [0089]) is in a range of approximately 27° to 80° (¶ [0064]).
Regarding claim 3, Lee et al. teaches a display panel wherein an interface between the bank layer (Fig. 6, 130, ¶ [0070]) and one of the first (Fig. 6, 125 left, ¶ [0065]), second (Fig. 6, 125 middle, ¶ [0065]) and third anode electrodes (Fig. 6, 125 right, ¶ [0065]) is configured to reflect light (e.g., ¶ [0119]) emitted from the corresponding one of the first (Figs. 4 and 6, 1351/135/1355 left, ¶¶ [0075] – [0089]), second (Figs. 4 and 6, 1351/135/1355 middle, ¶¶ [0075] – [0089]) and third organic light emitting layers (Figs. 4 and 6, 1351/135/1355 right, ¶¶ [0075] – [0089]) out of the display panel, or wherein an interface between one of the first, second and third anode electrodes and the overcoat layer is configured to reflect light emitted from the corresponding one of the first, second and third organic light emitting layers out of the display panel to generate color shifted light and reflect the color shifted light out of the display panel (none of this is required, as it is claimed in the alternative).
Regarding claim 4, Lee et al. teaches a display panel wherein an interface between the bank layer (Fig. 6, 130, ¶ [0070]) and one of the first (Fig. 6, 125 left, ¶ [0065]), second (Fig. 6, 125 middle, ¶ [0065]) and third anode electrodes (Fig. 6, 125 right, ¶ [0065]) is configured to shift a color of light (though this is not discussed explicitly by Lee et al., this property is inherently taught, since the structure and materials are the same) emitted from the corresponding one of the first(Figs. 4 and 6, 1351/135/1355 left, ¶¶ [0075] – [0089]), second (Figs. 4 and 6, 1351/135/1355 middle, ¶¶ [0075] – [0089]) and third organic light emitting layers (Figs. 4 and 6, 1351/135/1355 right, ¶¶ [0075] – [0089]) to generate color shifted light, or wherein an interface between one of the first, second and third anode electrodes and the overcoat layer is configured to shift a color of light emitted from the corresponding one of the first, second and third organic light emitting layers to generate color shifted light (none of this is required, as it is claimed in the alternative).
Regarding claim 5, Lee et al. teaches a display panel wherein a portion of the bank layer (Fig. 6, 130, ¶ [0070]) is disposed between a portion of at least one of the first (Figs. 4 and 6, 1351/135/1355 left, ¶¶ [0075] – [0089]), second (Figs. 4 and 6, 1351/135/1355 middle, ¶¶ [0075] – [0089]) and third organic light emitting layers (Figs. 4 and 6, 1351/135/1355 right, ¶¶ [0075] – [0089]) and the first (Fig. 6, 120, ¶ [0063]) and second inclined surfaces (Fig. 6, ¶ [0065]).
Regarding claim 6, Lee et al. teaches a display panel wherein at least a portion of one of the first (Figs. 4 and 6, 1351/135/1355 left, ¶¶ [0075] – [0089]), second (Figs. 4 and 6, 1351/135/1355 middle, ¶¶ [0075] – [0089]) and third organic light emitting layers (Figs. 4 and 6, 1351/135/1355 right, ¶¶ [0075] – [0089]) overlaps with the first (Fig. 6, 120, ¶ [0063]), second (Fig. 6, ¶ [0065]) and third inclined surfaces (Fig. 6, ¶ [0072]).
Regarding claim 8, Lee et al. teaches a display panel wherein the display panel includes an opening area (Fig. 6) corresponding to an open area (Fig. 6, 132, ¶ [0072]) of the bank layer (Fig. 6, 130, ¶ [0070]) and a non-opening area (Fig. 6) corresponding to a remaining area except for the open area of the bank layer, and wherein the at least one of the first (Fig. 6, left), second (Fig. 6, middle) and third subpixels (Fig. 6, right) having the first inclined surface (Fig. 6, 120, ¶ [0063]), further includes: a first light emitting area (Fig. 6, thick arrows pointing up) configured to emit visual light from a corresponding organic light emitting layer (Figs. 4 and 6, 1351/135/1355, ¶¶ [0075] – [0089]) and having a shape corresponding to a shape of the opening area (Fig. 6, inherent); a second light emitting area (Fig. 6, smaller arrows pointing left and up) configured to reflect a portion of the visual light emitted from the corresponding organic light emitting layer (e.g., ¶ [0119]), the second light emitting area surrounding the first light emitting area without overlapping the first emitting area (Fig. 6, inherent, since is the same structure and materials as disclosed by Applicant), and having a shape corresponding to a shape of an edge of the first light emitting area (Fig. 6, inherent, since is the same structure and materials as disclosed by Applicant); a first non-light emitting area located outside of the second light emitting area (Fig. 6, inherent, since is the same structure and materials as disclosed by Applicant); and a second non-light emitting area located between the first light emitting area and the second light emitting area (Fig. 6, inherent, since is the same structure and materials as disclosed by Applicant).
Regarding claim 9, Lee et al. teaches a display panel wherein the second light emitting area (Fig. 6, smaller arrows pointing left and up) is located in the non-opening area (Fig. 6, area outside of 132, ¶ [0072]).
Regarding claim 10, Lee et al. teaches a display panel wherein the second light emitting area (Fig. 6, smaller arrows pointing left and up) corresponds to an interface between the bank layer (Fig. 6, 130, ¶ [0070]) and one of the first (Fig. 6, 125 left, ¶ [0065]), second (Fig. 6, 125 middle, ¶ [0065]) and third anode electrodes (Fig. 6, 125 right, ¶ [0065]) or an interface between one of the first, second and third anode electrodes and the overcoat layer (Fig. 6, 110, ¶ [0063]).
Regarding claim 11, Lee et al. teaches a display panel wherein color coordinates of visible light emitted from the first light emitting area (Fig. 6, thick arrows pointing up) is different from (Fig. 6, inherent, since is the same structure and materials as disclosed by Applicant) color coordinates of visible light emitted from the second light emitting area (Fig. 6, smaller arrows pointing left and up) adjacent to the first light emitting area, and wherein the visible light emitted from the first light emitting area and the visible light emitted from the second light emitting area both based on light emitted from the corresponding organic light emitting layer (Figs. 4 and 6, 1351/135/1355, ¶¶ [0075] – [0089]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. No. 2018/0211979), as applied to claim 1, above, further in view of Ohsawa et al. (U.S. Pub. No. 2012/0223346).
Regarding claim 7, Lee et al. teaches a display panel wherein the overcoat layer (Fig. 6, 110, ¶ [0063]) includes the first inclined surface (Fig. 6, 120, ¶ [0063]) in at least two of the first (Fig. 6, left), second (Fig. 6, middle) and third subpixels (Fig. 6, right).
Lee et al. fails to teach explicitly a display panel the first inclined surface of the overcoat layer is absent from one of the first, second and third subpixels. Lee et al. teaches that the first inclined surface can have an inclination angle, as measured against the top surface of the substrate, greater than 0 degrees and less than 90 degrees; an inclination angle of 0 degrees would teach this limitation. Futher, Lee et al. teaches that this angle would be varied in order to improve color shift associated with a viewing angle (¶ [0064]). Ohsawa et al. teaches that it was known to those having ordinary skill in the OLED arts before the effective filing date of the invention to vary the height between a lower reflective layer (e.g., Fig. 1A, 102a/102b/102c, ¶¶ [0048] – [0053]) and an upper electrode (e.g., Fig. 1A, 112, ¶¶ [0048] – [0053]), in order to fine-tune the resonance of the particular wavelength of light to be emitted between the reflective layer and the electrode, thus maximizing color purity of the display panel (¶¶ [0048] – [0053]). In the display panel of Lee et al., one could vary the height between a lower reflective layer and an upper electrode by varying the inclination angle. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to vary the height between the reflective anode electrodes and the upper electrodes (Fig. 6, 145, ¶ [0067]) of Lee et al., in order to fine-tune the resonance of the particular wavelength of light to be emitted between the reflective layer and the electrode, thus maximizing color purity of the display panel. One way to achieve this would be to set the inclination angle of Lee et al. to 0 degrees, and once this modification is undertaken, Lee et al. teaches the first inclined surface of the overcoat layer is absent from one of the first, second and third subpixels.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. No. 2018/0211979), as applied to claim 1, above, further in view of Ozawa (U.S. Pub. No. 2015/0090983).
Regarding claim 12, Lee et al. fails to teach a display panel wherein a portion of at least one of the first (Figs. 4 and 6, 1351/135/1355 left, ¶¶ [0075] – [0089]), second (Figs. 4 and 6, 1351/135/1355 middle, ¶¶ [0075] – [0089]) and third organic light emitting layers (Figs. 4 and 6, 1351/135/1355 right, ¶¶ [0075] – [0089]) overlapping with a corresponding anode electrode (Fig. 6, 125’s, ¶ [0065]) is thicker than another portion of the at least one of the first, second and third organic light emitting layers overlapping with the third inclined surface (Fig. 6, ¶ [0072]) of the bank layer (Fig. 6, 130, ¶ [0070]).
Ozawa teaches that it was known to those having ordinary skill in the art before the effective filing date of the invention to utilize physical vapor deposition to form organic light emitting layers (e.g., Fig. 7B, 16, ¶ [0090]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize physical vapor deposition to form the first, second, and third organic light emitting layers of Lee et al., as a matter of manufacturing choice, based on desired performance parameters or cost, for example. Once the physical vapor deposition process is utilized, the combination of Lee et al. and Ozawa teaches wherein a portion of at least one of the first, second and third organic light emitting layers overlapping with a corresponding anode electrode is thicker than another portion of the at least one of the first, second and third organic light emitting layers overlapping with the third inclined surface of the bank layer, since it would be the same materials, structure, and process as taught by Applicant.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. No. 2018/0211979), as applied to claim 1, above, further in view of Naganuma (U.S. Pub. No. 2018/0150164).
Regarding claim 14, Lee et al. fails to teach a display panel further comprising: a first contact hole (Fig. 6) in the overcoat layer (Fig. 6, 110, ¶ [0063]) corresponding to the first subpixel (Fig. 6, left); a second contact hole (Fig. 6) in the overcoat layer corresponding to the second subpixel (Fig. 6, middle); and a third contact hole (Fig. 6) in the overcoat layer corresponding to the third subpixel (Fig. 6, right), wherein the overcoat layer has a first thickness (Fig. 6, “a first thickness” measured vertically, to the right of “θ1”) in areas overlapping with the first (Figs. 4 and 6, 1351/135/1355 left, ¶¶ [0075] – [0089]) and second organic light emitting layers (Figs. 4 and 6, 1351/135/1355 middle, ¶¶ [0075] – [0089]), and a second thickness (Fig. 6, “a second thickness” measured vertically, immediately to the left of the first and second contact holes) in areas outside of the first and second organic light emitting layers adjacent to the first and second contact holes, respectively, wherein the bank layer (Fig. 6, 130, ¶ [0070]) has a third thickness (Fig. 6, “a third thickness” measured vertically, directly over the top of the third contact hole) in an area overlapping with the third contact hole in the overcoat layer, and wherein the second thickness is greater than the first thickness (Fig. 6).
Lee et al. fails to teach wherein the third thickness is greater than the second thickness. Lee et al. teaches that the portion of the anode electrodes (Fig. 6, 125, ¶ [0065]) that passes through each of the first to third contact holes completely fill the contact holes, and that none of the bank layer fills the first to third contact holes. Nagauma teaches that it was known to those having ordinary skill in the art before the effective filing date of the invention to form the contact hole (e.g., Fig. 2, hole in 115b containing anode electrode 120, ¶ [0032]) to be wide, thus allowing some of the bank layer (e.g., Fig. 2, 125, ¶ [0036]) to enter the contact hole. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form at least the third contact hole of Lee et al. to be wide, thus allowing some of the bank layer to enter the contact hole on top of the third anode electrode, as shown by Nagauma, in order to increase the contact area between the anode electrode and the drain electrode 100, thus reducing contact resistance and improving device performance. Once this obvious modification is made, the combination of Lee et al. and Nagauma teach a display panel wherein the third thickness is greater than the second thickness.
Response to Remarks
Applicant’s amendments to the claims, filed October 30, 2020, have been fully considered, and they are sufficient to overcome the objections to the Drawings. Accordingly, these objections are withdrawn.
Applicant’s amendments to the claims, filed October 30, 2020, have been fully considered, and they are sufficient to overcome the rejections under 35 USC 112. Accordingly, these rejections are withdrawn.
Applicant’s amendments to the claims, filed October 30, 2020, have been fully considered, and they are insufficient and unpersuasive to overcome the rejections under 35 USC 102 and 103. Accordingly, these rejections are maintained, as detailed above. A response to each pertinent argument follows:
Applicant’s first argument is, essentially, that in rejecting claim 2 under 35 USC 103, Examiner has improperly taken Official Notice. Examiner finds this argument unpersuasive, because simply put, Examiner is not taking Official Notice. Rather, as detailed above, Examiner is arguing that the dimensions of former claim 2, now incorporated into independent claim 1, are nothing more than an obvious change in size for the structure of Lee et al. Examiner has provided a motivation for one having ordinary skill in the art to make this obvious change in size. Applicant has not addressed this argument.
Applicant next argues that Lee et al. fails to teach the limitations of amended claim 13. Examiner finds this unpersuasive, because it is a factual assertion that Examiner disagrees with, as detailed above.
Applicant next argues that Lee et al. fails to teach the various limitations regarding the first and second light emission areas of claim 8 and new claim 20. Examiner finds this unpersuasive, because while Applicant is correct that Lee et al. fails to explicitly teach these limitations, since Lee et al. teaches the same structure as that claimed and, in pertinent part, disclosed by Applicant, these claimed features are inherently present in the teachings of Lee et al.
Cited Prior Art
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893